 



Exhibit 10.1
LONG TERM LIGHTERING CONTRACT
     Entered into this second day of September 2005 by and between Sunoco, Inc.
(R&M), a Pennsylvania corporation with offices at 1735 Market Street, Ste. LL,
Philadelphia, PA 19103-7583 (Charterer), and Maritrans Operating Company L.P.
with offices at 2 Harbour Place 302 Knights Run Avenue Suite 1200, Tampa, FL
33602 (Owner). Charterer and Owner are sometimes referred to herein individually
as “party” and collectively as “parties.”
RECITALS
WHEREAS, Charterer has the need for barges and tank ships to lighter vessels
Charterer brings into Delaware Bay and offshore lightering locations outside Big
Stone Beach Anchorage, and
WHEREAS Owner has barges and tank ships that can provide the lightering
operations
NOW THEREFORE, the parties, each intending to be legally bound, in consideration
of their mutual promises, agree as follows:
ARTICLE 1. SERVICES
     (A) Charterer will offer to Owner all of Charterer’s requirements for the
lightering of crude oil from tank ships anchored in or about Delaware River,
Delaware Bay, including designated offshore lightering locations outside Big
Stone Beach Anchorage. Owner will provide the necessary lightering activities
through use of the tugs, barges and tank ship listed in Schedule A, (“Vessels”)
or agreed substitute(s).
      

[****] Confidential Treatment Requested   1    

 



--------------------------------------------------------------------------------



 



     (B) Charterer may, but is not required to, offer Charterer’s other crude or
dirty petroleum product lightering or transportation requirements, and Owner may
upon mutual agreement, provide such additional services under the terms of this
Charter.
     (C) To provide such services, the Owner commits to build three (3) new
construction Articulated Tug Barge (ATB) units which are purpose built for
Delaware Bay lightering operations. These Vessels will be delivered to Owner
over a fourteen (14) month period expected to commence on or about September 1,
2007. The vessels providing lightering services at the time of the execution of
this Contract are termed the “TBT Fleet;” the new build vessels are referred to
as the “ATB Fleet”.
This Agreement was not negotiated as part of arranging the Owner’s financing for
the Owner’s Vessels that will provide the contracted services.
     (D) If after commencement of the ATB units, one or more of the units is
permanently removed from Charterer’s service, the parties will mutually agree to
equitably address the rate adjustment. This paragraph is not intended to be
invoked where vessel unavailability is temporary, such as where the Vessel is
temporarily removed from service for periodic maintenance, or for repairs.
ARTICLE 2. TERM
     The lightering performance and pricing terms of this contract will commence
upon arrival to Big Stone Beach Anchorage of the first ATB unit expected on or
about September 1, 2007 and, unless terminated earlier as provided herein, shall
continue for a period of ten (10) years.
      

[****] Confidential Treatment Requested   2    

 



--------------------------------------------------------------------------------



 



ARTICLE 3. GUARANTEED VOLUMES
     (A) During the Term, Charterer shall guarantee Owner a minimum [****]
barrels of crude oil or dirty petroleum products per month, (“Monthly Minimum
Volume”), provided Owner can provide the necessary Vessels in the time frame
agreed upon by Charterer and Owner for each ship’s lightering requirement. For
Owner’s services in lightering the Monthly Minimum Volume, Charterer shall pay
the Base Rate per barrel set forth in Schedule B.
     (B) In the event Charterer is unable to provide the Monthly Minimum Volume
for a given month, the shortfall amount (“Cumulative Volume”) [****].
(1) Any Cumulative Volume existing under the Bridge Contract between Owner and
Charterer shall [****].
(2) Any Cumulative Volume existing at the expiration of this Contract, [****].
     (C) To the extent there is no Cumulative Volume outstanding, then, in any
month where the volume lightered for Charterer exceeds the Monthly Minimum
Volume, (“Excess Volume”), Charterer shall pay Owner at the Incentive Rate set
forth in Schedule B for each barrel of Excess Volume. Any Cumulative Volume
outstanding shall be deducted from the Excess Volume before the Incentive Rate
is applicable.
     (D) The Monthly Minimum Volume set out herein shall not be changed or
adjusted, except as provided in Articles 3 and 23.
     (E) Adjustment of Monthly Minimum Volume
(1) If Charterer is unable to meet the Monthly Minimum Volume as a result of the
joint fault or neglect of the Owner, its officers, crew, representatives, or its
      

[****] Confidential Treatment Requested   3    

 



--------------------------------------------------------------------------------



 



independent contractors, and the Charterer, its officers, employees, agents, or
its independent contractors, an adjustment to the Monthly Minimum Volume shall
be made by mutual agreement based upon an apportionment of responsibility for
the incident.
(2) Charterer’s Monthly Minimum Volume obligation for any month shall be reduced
to the extent that Charterer’s failure to move such Volume is the result of the
sole fault or neglect of the Owner, its officers, crew, representatives or its
independent contractors.
     (F) Change of Monthly Minimum Volume. The Monthly Minimum Volume shall be
subject to change through a mutual agreement in the event:
(1) Charterer’s rated refining capacity in the Delaware Valley as of
September 1, 2005 should change, as a result of buying or selling a refinery; or
(2) Charterer should enter into a long term supply contract with another
refinery in the Delaware Valley.
     (G) Pricing. The [****] Pricing contained herein is based upon the
guaranteed Monthly Minimum Volumes.
(1) [****]
(a) [****]
(2) The pricing structure of this Agreement is subject to change if Charterer’s
required volumes change as a result of:
(a) A change in Charterer’s rated refining capacity in the Delaware Valley as of
September 1, 2005 resulting from buying or selling a refinery; or
      

[****] Confidential Treatment Requested   4    





--------------------------------------------------------------------------------



 



(b) Charterer entering into a long term supply contract with another refinery in
the Delaware Valley.
In such case the parties will mutually agree on a new price for the services.
(3) The pricing structure will not change as a result of the exercise of
Charterer’s Cancellation option pursuant to Article 3 (H).
     (H) Cancellation Option
     (1) Charterer may, upon 180 days notice to Owner (or lesser notice if
mutually agreed), cancel portions of or the entire Monthly Minimum Volume during
the term of this Agreement pursuant to Article 3 (H).
     (2) The Base Contract Volume of [****] barrels per month, or [****] barrels
per year, is based upon service by three (3) ATB’s with a capacity of 335,000
barrels per ATB;
     (3) Unless Owner otherwise agrees, if Charterer’s Monthly Minimum Volume is
reduced by [****] barrels per month or more, cumulative or otherwise, Charterer
will either:
(a) Compensate the Owner for cancellation as per Cancellation Matrix Schedule E
on the date that the cancellation is effective (cancellation is effective on the
date Vessel is removed from service, not the date notice is given to Owner). For
the first [****] barrel reduction, Charterer will pay the cancellation fee for
ATB 1; for the second, Charterer will pay the cancellation fee for ATB 2;
      

[****] Confidential Treatment Requested   5    





--------------------------------------------------------------------------------



 



and for the final [****] Charterer will pay the cancellation fee for ATB 3; or
(b) Time Charter the ATB Unit for a term commensurate with the term of this
Agreement at the rates set forth in Schedule E, using a mutually agreed time
charter form.
     (4) Time Charter Option
(a) Should Charterer exercise the time charter option, Charterer may not use or
permit the time chartered vessel(s) to perform crude oil lightering in Delaware
Bay/River and offshore lightering locations outside Big Stone Beach Anchorage
where Owner is presently performing lightering operations for Charterer;
otherwise Charterer shall have full right to sub-charter in its discretion.
(b) If Charterer exercises the Time Charter option, it may, upon 180 days notice
(or lesser notice if mutually agreed), cancel the Time Charter and revert to the
Cancellation Matrix at its option at any time during the term of the contract.
(5) The Cancellation Option is effective on the date of execution of the
Contract and shall extend for the full contract period.
ARTICLE 4. SEAWORTHINESS
     Owner shall, before and at the beginning of each voyage, exercise due
diligence to make each Vessel seaworthy, properly manned, equipped and supplied
for the voyage and to make the cargo tanks, pipelines, and valves of each Vessel
suitable for the intended cargo and its pumps and heating coils in good working
condition and shall exercise due diligence to maintain such condition and shall
use reasonable care in the loading, stowage, custody, care and delivery of the
cargo. Owner shall provide the required towing power as described in Schedule A
(or agreed
      

[****] Confidential Treatment Requested   6    





--------------------------------------------------------------------------------



 



substitute) to handle properly the barges furnished hereunder to Charterer while
both in loaded and light conditions.
     When the Vessels listed in Schedule A are unavailable for service due to
maintenance or repair, Owner may substitute, at Owner’s expense, alternative
Vessels on a temporary basis that are mutually agreed to be suitable for the
lightering service.
ARTICLE 5. INSPECTION
     Charterer may, before loading, inspect all cargo tanks of each vessel.
Prior to loading Owner shall inform Charterer of prior cargo carried by Vessel.
If any tank is found to be unfit for the intended cargo, Charterer may refuse to
load cargo in such tank. If Charterer accepts the tank even though not clean
Owner shall not be responsible if the cargo shipped in such tank shall be
contaminated solely by the tank not having been sufficiently clean. No such
inspection and acceptance shall relieve Owner of any other of its obligations to
make the Vessel seaworthy.
ARTICLE 6. INSURANCE
     Owner shall procure at its expense and maintain for the duration of the
Contract insurance coverage described below with financially responsible
underwriters acceptable to Charterer. Owner shall provide the Charterer
certificates of insurance evidencing such insurance:
     (A) Hull Insurance including full collision coverage on all vessels, tugs
and barges with limits not less than the fair market value of the hull.
     (B) Protection & Indemnity Insurance (P&I) covering liability for personal
injury, death, and property damage (unless property damage is covered under
Owner’s hull insurance), including coverage for the indemnity for personal
injury, death, or property damage as required by this Contract, no less in scope
and amounts than available under the rules of P&I clubs entered into the
international group of P&I clubs. Charterer will be a named assured under
Maritrans’ P&I insurance, without obligation for calls or other sums, subject to
the following express limitation:
      

[****] Confidential Treatment Requested   7    





--------------------------------------------------------------------------------



 



     Notwithstanding the fact that the Charterers are hereby named as co-assured
in this Certificate of Entry, the cover of the P&I Insurer will only extend
insofar as they may be found liable to pay in the first instance for any
liabilities which are properly the responsibility of the tenant/member, and
nothing herein contained shall be construed as extending cover in respect of any
amount which would not have been recoverable from the P&I Insurer by the
tenant/member had such claim been made or enforced against him. Once the P&I
Insurer has made indemnification under such cover, it shall not be under any
further liability, and shall not make any further payment to any person or
company whatsoever, including the tenant/member, in respect of that claim.
     (C) Cargo legal liability for the cargo’s full value, provided under the
P&I Policy under standard P&I terms.
     (D) Collision Liability. Coverage may be provided under the P&I and/or Hull
Policy, with limits not less than the value of the hull or $50,000,000 whichever
is greater.
     (E) Pollution Insurance in the amount of One Billion Dollars
($1,000,000,000.00) if available through its entry in a P&I Club that is a
member of the International Group of P&I Clubs. Owner shall immediately notify
Charterer if insurance sufficient to comply with the foregoing limit, the
minimum financial responsibility requirements established by the Federal Clean
Water Act, Oil Pollution Act of 1990, or any applicable state oil spill
prevention and containment legislation is not available under its P&I entry.
     (1) If Owner cannot obtain One Billion Dollars ($1,000,000,000.00)
pollution insurance coverage through entry in a P&I Club, Owner will maintain
the maximum amount available under its P&I Entry, and will seek to obtain such
other available pollution insurance as Charterer may require.
     (2) If pollution insurance available through Owner’s entry in a P&I Club is
sufficient to meet federal, state, or local financial responsibility
requirements and
      

[****] Confidential Treatment Requested   8    





--------------------------------------------------------------------------------



 



Charterer requires additional insurance to cover, premiums for obtaining
pollution coverage in excess of that available from P&I shall be for Charterer’s
account.
     (F) Owner shall maintain insurance sufficient to cover claims for personal
injury or death, wages, maintenance, cure, and transportation, by its employees
and members of its crew and, to the extent applicable, shall maintain
Longshoremen’s and Harbor Workers’ insurance covering claims by persons aboard
the Vessels covered by the Longshoremen’s and Harbor Workers’ Compensation Act.
     (G) As applicable, Statutory Workers’ Compensation and Occupational Disease
Insurance, coverage under the Longshoremen’s and Harbor Workers’ Compensation
Act, the Jones Act or other Maritime Employer’s Liability, complying with laws
of each jurisdiction in which any work is to be performed or elsewhere as may be
required.
     (H) Commercial Liability Insurance*, including all Premises and Operations,
Broad Form Property Damage Liability, Contractual Liability and if applicable,
Watercraft and Aircraft Liability, as well as coverage on all Contractor’s mobil
equipment (other than motor vehicles licensed for highway use) owned, hired or
used in the performance of this Contract with limits not less than:
$5,000,000 Bodily Injury, Personal Injury & Property Damage combined each
occurrence and aggregate.
     (I) Automobile Liability Insurance* covering all motor vehicles licensed
for highway use and employed in the performance of this Contract, with limits
not less than:
$5,000,000 Bodily Injury, Personal Injury & Property Damage combined each
occurrence and aggregate.
     All premiums and deductibles shall be for Owner’s account. Failure of Owner
to maintain required insurance or notify the Charterer of any change in coverage
status as described
      

[****] Confidential Treatment Requested   9    





--------------------------------------------------------------------------------



 



above will give the Charterer the right to immediately suspend its obligation to
charter Owner’s Vessels until such coverage is reinstated. Should Owner not cure
the deficiency within 30 days, Charterer shall have the right to terminate this
Charter.
     Owner shall provide certificates of insurance acceptable to Charterer prior
to commencement of performance hereunder. Such certificates shall provide that
advance written notice shall be given to Charterer a reasonable time in advance
of any material change in, or cancellation of, such insurance but in no event
less than ten (10) days. Upon the request of Charterer, Owner shall also provide
certificates of insurance to Charterer evidencing such insurance covering
periods subsequent to the term of this contract.
     Upon notice to Charterer that the insurance coverages required by this
Contract have been reduced, terminated or are no longer commercially obtainable,
Charterer may terminate this Contract without having to make the cancellation
payment if Owner cannot reinstate or obtain such coverages prior to the
insurance reduction/termination/cancellation.
     The Insurance requirements set forth herein shall not in any way limit
Owner liability arising out of this Contract or otherwise, and shall survive the
termination/cancellation of this contract.
     To the extent any insurance coverage provided by Owner is under a “claims
made” policy, Owner shall assure continuing equivalent coverage for claims
arising out of this Contract for a period of three (3) years after the
expiration of this Contract.
* Must cover Charterer, its parent, subsidiaries and affiliates and their
respective officers, directors, and employees as additional insureds. These
insurance coverages shall include a waiver of subrogation in favor of Charterer,
its parents, subsidiaries and affiliates and their respective officers,
directors and employees.
      

[****] Confidential Treatment Requested   10    





--------------------------------------------------------------------------------



 



ARTICLE 7. MEASUREMENT OF CARGO
     A gauge reading of each cargo tank of the Vessel shall be made jointly by
the Master or Mate before and after loading and jointly by the Master or Mate
and by a representative of Charterer (an employee and/or an independent
surveyor) before and after discharging and shall be entered on ullage reports
which shall be signed, with additional copies signed as required, and which
shall also state the temperature of cargo in the tank and the result of thieving
the cargo for water. To the extent practicable, all such readings shall be made
while the Vessel is in still water. Cargo quantity for each tank and each Vessel
shall be computed from the Vessel’s current calibration tables and adjusted to
Total Calculated Volume (TCV) at 60 degrees F and for trim and list as required.
ARTICLE 8. BERTHS
     (A) The loading and discharging berths shall be such terminal, wharf or
other place or alongside such vessel or craft designated by Charterer and
accessible and ready when the Vessel arrives. All wharfage and charges for use
of berth shall be paid by Charterer. Any time lost by the Vessel because of
inaccessibility or non-readiness of berth shall count as used laytime or time on
demurrage.
     (B) Charterer agrees to use due diligence to furnish the Vessel with a safe
berth at loading and unloading points. Charterer shall not be liable for any
loss or damage caused by any unsafe condition at any berth to the extent that
such loss or damage could have been avoided by the exercise of due diligence by
Owner or by the Master or other person in charge of the Vessel, nor shall
Charterer be liable for the consequences of errors in navigation or management
of the Vessel or any other acts, neglect, fault, default, or barratry of the
captain, pilots, mariners or other employees or representatives of Owner, nor
for the consequence of any unsafe condition not resulting from failure of
Charterer to use due care in the selection of the berth.
     (C) If shifting between berths (not from anchorage to first berth) for
loading and discharging is required by Charterer, through no fault or neglect of
Owner, the Vessel, its officers, crew or other employees or independent
contractors of Owner all time used in shifting
      

[****] Confidential Treatment Requested   11    





--------------------------------------------------------------------------------



 



shall count as used laytime or time on demurrage. In addition, in the event of
such a shift, Charterer shall reimburse Owner for expenses for additional
tugboats (and/or pilotage if any) incurred by reason of using more than one
berth, unless the shift is necessitated by the fault or neglect of Owners, the
Vessel, the officers, crew, other employees or the independent contractors of
Owner, excluding any pilotage charges otherwise provided for in Article 46.
ARTICLE 9. LOADING AND DISCHARGING
     Cargo shall be pumped into the cargo tanks of the Owner’s vessels by
Charterer at its expense but at its risk and peril only to the point of the
first connection on the Vessel receiving the cargo, provided that the Vessel
shall not be loaded at a greater rate than it can safely receive the cargo as
stated in writing by Owner. Cargo shall be pumped out of the cargo tanks by
Owner at its expense but at its risk and peril only to the point where the
vessel’s hoses are connected to the receiver’s lines, or if the Vessel’s hoses
are not used, then to the permanent hose connections on the Vessel discharging
the cargo.
ARTICLE 10. FREIGHT
     Freight shall be earned and payable to the Owner under the terms and
conditions of this Contract, without discount, based on the Vessel quantity (TCV
less onboard quantity) at the discharge location as shown by the cargo discharge
report prepared by the Owner and signed by the Master and Charterer’s
representative including an independent surveyor’s Certificate of such quantity.
Freight billing for the Monthly Minimum Volume shall be based on actual loading
date for each ship and the freight rates set forth in Schedule B.
ARTICLE 11. PAYMENT TERMS
     Freight shall be invoiced monthly and payable via wire transfer three
(3) business days after receipt for the prior month’s business. All other proper
and correct invoices, except demurrage as specified in Article 12, are due and
payable thirty (30) days after receipt.
      

[****] Confidential Treatment Requested   12    





--------------------------------------------------------------------------------



 



     Each party reserves the right to impose late charges up to the maximum
legal rate on any undisputed invoice not paid by the other within thirty
(30) days of the due date.
     Should there be a dispute as to any portion of an invoice, the undisputed
portion shall be paid within the specified time frame and written statements
specifying the disputed amount and the reasons therefore shall be immediately
submitted and such matters shall be resolved pursuant to the arbitration
provisions of this agreement.
ARTICLE 12. LAYTIME AND DEMURRAGE
     (A) Except as set out below, laytime will commence at both loading and
discharging locations when the Vessel is all fast. Laytime shall continue until
such time as hoses are disconnected from the Vessel. If Owner elects to put two
Vessels alongside the ship to be lightered simultaneously even though ship to be
lightered cannot transfer simultaneously, the waiting time for the second Vessel
shall not be counted as used laytime. In the event the ship to be lightered is
in position but unable to transfer cargo for any reason not caused by the Vessel
or Owner or Owner’s officers, crew, employees or independent contractors and
Charterer directs Owner to hold the Vessel until such time as ship to be
lightered is able to transfer cargo, or a berth is not available on the Vessel’s
arrival at the discharge berth, laytime will commence when the Vessel arrives
off such discharge berth or at the nearest customary anchorage or hang-on berth
for such vessels awaiting such berth, but time from leaving such anchorage or
hang-on berth until the Vessel’s all fast shall not count as used laytime. In
the event the channel(s) leading to or from the designated berth is
(are) obstructed such that the Vessel cannot proceed, laytime will commence when
the Vessel arrives at the nearest customary anchorage for such lightering
Vessels awaiting such berth or passage, and shall cease when Owner’s Vessel
leaves such position. Any delay to the Vessel in reaching or leaving its berth,
caused by or attributable to the Vessel or Owner or Owner’s officers crew,
employees or independent contractors shall not count as used laytime or time on
demurrage. Any delay due to Vessel’s condition or breakdown or inability of the
Vessel’s facilities to load or discharge the cargo within the time allowed shall
not count as used laytime or time on demurrage. Charterer will use due diligence
to provide a safe berth at no cost to Owner until the channel(s) is (are) safe
for transit by the Vessel. The Charterer shall provide at no cost to the Owner
linemen and, if required, launch service to assist
      

[****] Confidential Treatment Requested   13    





--------------------------------------------------------------------------------



 



in securing and releasing the Vessel’s lines at all loading and discharge ports.
Vessel personnel shall have the responsibility of tending mooring lines.
     (B) Charterer shall pay demurrage per running hour and prorata for a part
thereof at the rate specified in Schedule C for all time not excepted that used
laytime exceeds the allowed laytime as set forth in Schedule C. If, however,
demurrage shall be incurred at ports of loading and/or discharging by reason of
fire, explosion, weather or by a strike, lockout, stoppage or restraint of labor
in or about the terminal of Charterer, supplier, shipper or receiver of the
cargo, the time so incurred shall be reduced one-half (1/2) in the calculation
of allowed laytime or time on demurrage. Charterer shall not be liable for any
demurrage for delay caused by strike, lockout, stoppage or restraint of the
Master, Officers and crew of the Vessel or pilots.
     (C) Owner agrees that its failure to deliver to Charterer’s office a
written notice of any demurrage claim together with documentation sufficient to
support the claim within sixty (60) days of completion of each discharge shall
constitute a waiver of such claim and shall discharge Charterer from all
liability with respect thereto. Documentation sufficient to support a demurrage
claim shall include but not be limited to: an invoice, laytime statements,
formal or informal notice of readiness, port logs and the pumping and heating
logs for the voyage. Provided written notice is given within timeframe specified
above, Owner has the right to correct deficiencies in documentation
requirements.
     (D) Valid demurrage claims are payable within sixty (60) days of receipt of
completed documentation of the claim, unless Charterer disputes all or part of
the demurrage claim. If Charterer fails to notify Owner of a dispute in the
claim within sixty (60) days after receipt, the demurrage claim shall be deemed
correct and payable in total. If Charterer disputes part of a claim, it shall
pay the undisputed portion when due.
ARTICLE 13. GENERAL EXCEPTIONS
     Neither the Vessel nor the Master or Owner shall be held liable for any
loss of or damage or delay to the cargo or for any failure in performing
hereunder arising or resulting from: any act,
      

[****] Confidential Treatment Requested   14    





--------------------------------------------------------------------------------



 



neglect, default or barratry of the Master, pilots, mariners or other servants
of Owner in the navigation or management of the Vessel; fire, unless caused by
the personal design or neglect of Owner; collision, stranding, peril, danger or
accident of the sea or other navigable waters; saving or attempting to save life
or property; wastage in weight or bulk, or any other loss or damage arising from
inherent defect, quality, or vice of the cargo; any act or omission of Charterer
or owner, shipper or consignee of the cargo, their agents or representatives;
insufficiency of packing; insufficiency or inadequacy of marks; explosion,
bursting of boilers, breakage of shafts or any latent defect in hull, equipment
or machinery, unseaworthiness of the Vessel unless caused by want of due
diligence on the part of Owner to make the Vessel seaworthy or to have her
properly manned, equipped and supplied; or from any other cause of whatsoever
kind arising without the actual fault or privity of Owner.
     And neither the Vessel, her master or Owner, nor Charterer, shall, unless
otherwise in this Contract expressly provided, be responsible for any loss of or
damage or delay to or failure to discharge or deliver the cargo or for any
failure in performing hereunder arising or resulting from: act of God; act of
war; perils of the seas; act of public enemies (unless caused by failure to
comply with regulations or to exercise due care in preventing such acts);
pirates or assailing thieves; arrest or restraint of princes, rulers or people,
or seizure under legal process provided bond is promptly furnished to release
the Vessel or cargo; strike or lockout or stoppage or restraint of labor from
whatever cause either partial or general; or riot or civil commotion or
breakdown of machinery or equipment in or about Charterer’s facilities or any
receiving terminals (except for demurrage or Monthly Minimum Volume
requirements). The Vessel shall have liberty to sail with or without pilots, to
tow or to be towed, to go to the assistance of vessels in distress and to
deviate for the purpose of saving life or property or of landing any ill or
injured person on board. Further, Charterer shall not be responsible for any
loss of or damage or delay to or failure to discharge or deliver the cargo or
for any failure in performing hereunder arising or resulting from fire, unless
caused by Charterer’s failure to comply with applicable governmental regulations
or to exercise due care.
      

[****] Confidential Treatment Requested   15    





--------------------------------------------------------------------------------



 



ARTICLE 14. LIMITATION OF LIABILITY
     (A) Any provision of this Contract to the contrary notwithstanding, Owner
and Charterer shall have the benefit of all limitations of, and exemptions from,
liability accorded to the Owner or Charterer of Vessels by any statute or rule
of law for the time being in force. The terms and conditions of this Contract
shall not limit or deprive Owner or Charterer of any statutory or other benefits
of, all limitations of, and exemptions from liability on the theory of personal
contract or otherwise.
     (B) Any claim by either party shall be waived, unless presented, as
provided for in this Contract, is commenced by written notice given within
2 years from termination of the voyage or event in question, except that either
party may present claims for indemnity or contribution arising from third party
claims within 6 years from termination of the voyage or event in question.
ARTICLE 15. GENERAL AVERAGE
     (A) In the event of accident, danger, damage or disaster before or after
commencements of a voyage resulting from any cause whatsoever, whether due to
negligence or not, for which or the consequences of which the Owner is not
responsible by statute, contract or otherwise, the cargo shipper, receiver or
owner of the cargo shall contribute with the Owner in General Average to the
payment of any sacrifices, losses or expense of a General Average nature that
may be made or incurred, and shall pay salvage and special charges incurred in
respect of the cargo. If a salvaging ship is owned or operated by Owner or
Charterer, the charge for the use of such vessel shall be paid for in full as if
the salvaging ship or ships belong to strangers.
     (B) General Average shall be adjusted, stated and settled according to
York-Antwerp Rules 1994 as amended, at such port or place in the United States
as may be selected by Owner and as to matters not provided by for those Rules
according to the laws and usages at the Port of New York.
      

[****] Confidential Treatment Requested   16    





--------------------------------------------------------------------------------



 



ARTICLE 16. SUB-CHARTERING AND ASSIGNMENT
     Charterer may sub-charter or assign this Contract to any affiliate or
subsidiary, but Charterer shall always remain responsible for the due
fulfillment of this Contract. Except as stated above, this Contract shall not be
assignable by either party without the consent of the other. Such consent shall
not be unreasonably withheld by either party. If the Charterer exercises the
Time Charter option for a new ATB per Article 3 (H), the Charterer shall have
the right to sub-charter the vessel at its discretion in the market, according
to Article 3 (H).
ARTICLE 17. INDEMNITY
     Except as otherwise set forth in this Agreement, Owner agrees to defend,
hold harmless and indemnify Charterer, its parent, their subsidiaries and
affiliates, as well as the employees, agents, officers, directors, invitees,
partners and the assigns, and successors in the interest of any of them
(“Indemnities”) from and against any and all claims, liabilities, expenses,
(including reasonable attorneys’ fees), losses, damages, demands, fines and
causes of action, arising out of, or related to the services provided herein, to
the extent caused by the negligent acts or omission of Owner, its suppliers,
subcontractors, or their respective agents, servants or employees. The Owner’s
defense, hold harmless and indemnify requirements as set forth above, shall also
extend to the injuries sustained by Owner’s employees and shall not be limited
by any applicable workers’ compensation law or similar statue, the application
of which are waived to the extent that state and/or federal law limits the terms
and condition of this clause, it shall be deemed so limited to comply with such
state and/or federal law.
ARTICLE 18. DEMISE
     Nothing herein contained shall be construed as creating a demise of Owner’s
Vessels to Charterer.
      

[****] Confidential Treatment Requested   17    





--------------------------------------------------------------------------------



 



ARTICLE 19. POLLUTION/COMPLIANCE WITH LAWS
     Owner will comply with all laws, rules and regulations applicable by their
terms to a vessel owner relating to, among other things, water, air pollution or
federal financial responsibility regulations. Owner certifies that:
(A) It has secured and will carry aboard the vessel a U.S. Coast Guard
Certificate of Financial Responsibility required by U.S. Oil Pollution Act of
1990.
(B) The Vessel at all times, will be in compliance with all applicable U.S,
federal, state, or local statutes, rules, regulations or orders, or, in the
alternative, the Owner will maintain on the Vessel evidence satisfactory to
Charterer that the Vessel and the Owner are exempt from such obligation.
In the event Owner shall be unable to comply with federal financial
responsibility requirements, Charterer may suspend obligation to Charter Owner’s
Vessels until such coverage is reinstated, and, should Owner not cure the
deficiency within 30 days Charter shall have the right to terminate this
contract.
(C) Each party agrees all work performed incident to this Contract and by either
party shall conform with all applicable federal, state and local laws,
regulations and executive orders, and all amendments there to, unless
specifically exempt.
(D) Owner warrants and agrees that it has used and will continue to use due
diligence to ensure that during the performance of this Agreement no officer,
employee, agent or other representative of Owner has made or will make any
payment in violation of any applicable federal, state or local law or
regulation, and all amendments thereto.
(E) Charterer warrants that it will comply with all applicable laws and
regulations pertaining to the cargo to be carried.
(F) Each party shall supply such evidence of compliance as the other may
reasonably require.
      

[****] Confidential Treatment Requested   18    





--------------------------------------------------------------------------------



 



ARTICLE 20. GOVERNING LAW AND ARBITRATION
     (A) Any and all contract differences or disputes not resolved by the Owner
and Charterer shall be put to arbitration in the City of Philadelphia,
Pennsylvania, pursuant to the rules (but not the administration) of the American
Arbitration Association. Notwithstanding the foregoing, either party may opt out
of the arbitration provision and have the matter resolved in Federal District
Court for the Eastern District of Pennsylvania in Philadelphia. If the
initiating party decides to opt out, that party shall give the other party 10
working days notice before filing suit. If the non-initiating party opts out,
that party shall notify the initiating party within 10 working days of receipt
of notification by the other party of intent to arbitrate. Absent opt out notice
as provided herein, disputes shall be resolved by arbitration as set forth
below.
     (B) The arbitration panel shall consist of three (3) persons — one
arbitrator appointed by the Owner, one appointed by the Charterer, and one
appointed by the two so chosen. The decision of any two of the three arbitrators
on any point shall be final.
     (C) Until such time as the arbitrators close the hearings, either party
shall have the right to specify further disputes or differences under this
Agreement for hearing and determination. These disputes are to be submitted in
writing to the arbitrators and to an officer of the other party.
     (D) The arbitrators may grant any relief which they, or a majority of them,
deem just and equitable and is within the scope of these terms and conditions.
Awards pursuant to this clause may include costs, including a reasonable
allowance for attorney’s fees, and a judgment may be entered upon any award made
hereunder in any court having jurisdiction in the premises.
      

[****] Confidential Treatment Requested   19    





--------------------------------------------------------------------------------



 



ARTICLE 21. BOARDING
     Owner agrees to allow Charterer’s representatives to board the Vessel, at
Charterer’s time and expense, at load, discharge port or other port of call to
observe operations in accordance with all applicable laws but shall not cause
interference with normal operations of the Vessel.
ARTICLE 22. VETTING
     (A) Owner shall complete such questionnaires as forwarded by Charterer from
time to time covering but not limited to spills, accidents, insurance coverage,
contingency plans and certifications programs. Owner shall not be required to
disclose proprietary confidential information or information relating to any
pending or potential dispute arising under this Contract.
     (B) During the term of this charter, Owner will exercise due diligence upon
reasonable notice from Charterer to obtain/maintain vetting acceptance. To the
extent required, Owner shall take corrective action to obtain such acceptance,
always provided that the corrections are commercially reasonable and substantial
capital expenditures are not required. If so required, the Owner shall contact
the Charterer.
     (C) Each Vessel will be subject to inspections by other oil companies. The
Owner shall endeavor to conduct two OCIMF SIRE inspections annually. If the
Owner can not acquire inspections to fulfill this requirement, due to commercial
limitations imposed by other oil companies, the Owner shall seek the Charterer’s
assistance in procuring these inspections. If the Charterer fails to assist the
Owner in procuring these inspections, the OCIMF SIRE inspection requirement will
be waived by the Charterer. In the event the Owner is able to have a SIRE
inspection performed by an oil company, one shall be arranged. The Owner shall
ensure that response to observations noted is provided to the inspection
company. The inspecting oil company is responsible for ensuring the SIRE
inspection report is enter into the OCIMF SIRE system within the prescribed
timeframe. The Owner will request from the inspecting oil company that the
inspection report be entered into the OCIMF database. The Owner cannot
      

[****] Confidential Treatment Requested   20    





--------------------------------------------------------------------------------



 



guarantee that an oil company will perform a SIRE inspection nor can it
guarantee that an oil company will be willing to perform at least two SIRE
inspections per year, as they may not have a commercial interest in the Vessel.
     (D) Owner will (if so requested by the Charterer) cooperate in having the
vessel inspected by other oil companies. Any loss of time, deviation costs and
inspection fees in connection with the inspection shall be for the Owner’s
account.
     (E) Owner will allow Charterer to inspect each Vessel during the term of
this contract to ensure the Vessel is being operated and maintained to current
industry regulations and standards. The Charterer will not unreasonably withhold
approval so long as the Vessel is being operated and maintained to current
industry regulations and standards. In the event a Vessel is found to be not
approved for service by the Charterer, based on the [****], the [****] an
alternate vessel under the commercial terms of this contract. This vetting
clause, Article 22, is only applicable between the Charterer and Owner and
cannot be assigned to another entity.
ARTICLE 23. NOMINATION
     (A) Nomination procedure for each ship to be lightered will be as follows:
(1) Once per week, Charterer shall submit a thirty (30) day forecast of ships to
be lightered by Owner. Such forecast list shall include name(s) of the ship(s)
to be lightered, grade of oil to be lightered, estimated time of arrival (“ETA”)
and name of Charterer’s appointed vessel agent.
(2) Subsequent updates shall be provided by Charterer or Charterer’s agents for
any variances to the initial arrival ETA, volume to be lightered, API gravity
and loaded temperature of the oil to be lightered.
      

[****] Confidential Treatment Requested   21    





--------------------------------------------------------------------------------



 



(3) Four (4) days prior to a ship’s scheduled arrival date written or oral
notification shall be given to Owner of the requested lightering, including, but
not limited to, first Vessel ETA, quantity, type and description of cargo,
discharge berth(s) and heating instructions.
(4) Two (2) days prior to requested lightering, Owner shall submit its written
or oral lightering schedule including, but not limited to, the name of the
Vessel, its estimated time of arrival (ETA) at the ship and the previous cargo.
(5) Charterer shall review Owner’s nominated lightering schedule and advise
Owner in writing whether or not such schedule will create an operating problem
for Charterer or delays to Owner’s Vessels caused by the Charterer.
(6) If the parties are unable to resolve the schedule within 24 hours after
Charterer’s notice as required by (5) above and Charterer reasonably believes
that the proposed schedule may cause a material business disruption, Charterer
shall have the rights set forth in Article 23 (B). If the parties are unable to
reach an agreement, either may submit the issue to arbitration under Article 20.
(7) If and when an agreement on the schedule is reached, Owner shall provide
Charterer with timely advice in the event of any changes in scheduling and/or
timing. Such notice of ETA, however, shall not be construed in any way as a
guaranty of such arrival time. Owner shall make every reasonable effort to
maintain the schedule, but shall not be liable for any delay to cargo or
lightered ship except to the extent caused by negligence or fault of Owner, its
officers, crew, representatives or independent contractors.
(8) Should Charterer request a change in the agreed schedule, Owner will make
reasonable efforts to accommodate Charterer’s requests.
      

[****] Confidential Treatment Requested   22    





--------------------------------------------------------------------------------



 



     (B) If Owner is unable to provide crude oil lightering services in Delaware
Bay, Delaware River or offshore Big Stone Beach Anchorage, as set forth in
Article 1 (A), Charterer may:
(1) Contract with other carriers to cover the part of the lightering that Owner
cannot accommodate; and
(2) Deduct a mutually agreed amount from the Monthly Minimum Volume as set forth
in Article 3.
     (C) As set forth in Article 1 (B), Charterer may offer other lightering or
transportation requirements to Owner. If Owner provides such services under this
Charter, the volume actually moved shall count toward the Monthly Minimum
Volume. No deduction of volume shall be made to the Monthly Minimum Volume if
Owner does not provide the requested services.
     (D) Owner may lighter up to two (2) grades with TBT fleet and three
(3) grades with the ATB fleet of crude oil simultaneously within the design
limitations of the Vessels. The Vessels are fitted with at least two (2) cargo
transfer systems on the TBT fleet and three (3) cargo transfer systems on ATB
fleet.
ARTICLE 24. DESCRIPTION OF CARGO
     Cargo to be carried shall be typical crude oil and/or dirty petroleum
product. Unless specifically agreed to by Owner, slops, tank washings and
material other than the crude oil or product cargo to be lightered shall not be
discharged into Owner’s Vessels from the ship. The ship shall not conduct crude
oil washing in tanks from which cargo is being lightered without Owner’s express
prior agreement.
      

[****] Confidential Treatment Requested   23    





--------------------------------------------------------------------------------



 



ARTICLE 25. VAPOR PRESSURE
     Cargo shall not be lightered which has a vapor pressure exceeding 14.0
pounds at 100 degrees Fahrenheit as determined by the Reid Method.
ARTICLE 26. LOADING AND DISCHARGING RANGE
     (A) Unless otherwise agreed between the parties, all crude oil lightering
in Delaware Bay, Delaware River and offshore locations outside Big Stone Beach
Anchorage shall be provided by Owner pursuant to this Charter.
     (B) If Owner provides other lightering or transportation services under
this Charter, Charterer shall be charged according to the rates set forth in
Schedule B and counted toward the Monthly Minimum Volume described in Article 3.
The transit time in excess of normal transit time between Big Stone Beach
Anchorage and berths on the Delaware River shall be counted as used laytime and
billed in accordance with Article 12. Charterer shall reimburse Owner for
additional port expenses and excess fuel consumption based on the last actual
fuel price for the Vessel.
ARTICLE 27. DEFAULT/TERMINATION
     If either party shall be adjudged bankrupt, or become insolvent, or file
for voluntary bankruptcy or be subjected to involuntary bankruptcy proceeding,
or enter receivership proceedings, or make an assignment for the benefit of
creditors, or persistently or repeatedly refuse or fail, except in cases for
which extension of time is provided, to perform its material functions hereunder
with the diligence necessary to insure its progress and completion as
prescribed, and if either shall fail to take such steps to remedy such default
within (5) days after written notice thereof from the innocent party, then the
innocent party without prejudice to any of the other rights or remedies
expressly provided for herein, may terminate this Contract, or any part hereof,
by written notice to the party in default.
      

[****] Confidential Treatment Requested   24    





--------------------------------------------------------------------------------



 



ARTICLE 28. PUMPING WARRANTY
     Owner warrants (a) a cargo pump discharge rate of not less than 2,250
barrels per hour per each pump for TBT fleet and 6,000 barrels per hour per pump
for ATB fleet through an eight inch shoreline, or (b) that the Vessel will
maintain 100 P.S.I at the Vessel’s rail for the TBT fleet and 150 P.S.I for the
ATB Fleet at the Vessel’s discharge pump unless the facility cannot accommodate
the same. The warranty above shall not apply while the Vessel is stripping.
Whenever the Vessel fails to comply with the above requirements, such time shall
not be counted as used laytime or time on demurrage, if the Vessel is on
demurrage. In any event, no time consumed in excess of the warranted discharge
time shall be counted as used laytime or time on demurrage, unless caused by the
negligence of the Charterer.
ARTICLE 29. HOSES
     Hoses for loading and discharging shall be furnished by the Owner and shall
be connected and disconnected by ship/shore side personnel. The Vessel can load
or discharge at least two grades of cargo simultaneously utilizing its own hose
handling equipment.
ARTICLE 30. CARGO LIEN
     In the event of nonpayment of valid freight, deadfreight, demurrage and all
other applicable charges, if any, Owner shall be entitled to a lien on cargo.
Such lien shall survive delivery of cargo so long as the cargo remains
identifiable or is not in possession of a buyer who has received the cargo
without notice of the lien.
ARTICLE 31. ICE
     (A) The Vessels shall not be required to operate in or enter any icebound
port or place or anywhere lights, lightships, marks or buoys on Vessel’s arrival
are or are likely to be withdrawn by reason of ice of where there is a risk that
ordinarily the Vessels will not be able on account of ice to enter, reach or
leave the place. The Vessels shall not be obligated to force the ice.
      

[****] Confidential Treatment Requested   25    





--------------------------------------------------------------------------------



 



     (B) If on account of ice the Master considers it dangerous to enter or
remain at any loading or discharging place for fear of the Vessels being frozen
in and/or damaged, the Owner shall notify the Charterer and request orders for
an alternate ice-free port or place and failing Charterer’s complying with the
request, Owner shall have the liberty to sail to the nearest available place or
port which is free from ice and there await Charterer’s further instructions.
The whole of the time occupied from the time the Vessels are diverted by reasons
of ice until their arrival at an ice-free place or port as well as any detention
by reason of ice or any of the above causes shall be paid by the Charterer at
the applicable rate shown on Schedule D, unless caused by the Owner’s negligence
and not a simple error in judgment. Charterer will be notified and rebilled if
additional assist tugs are required to operate in ice condition.
ARTICLE 32. WEATHER
     (A) For lightering in Delaware Bay or Delaware River, provided the Vessel
is in a state of readiness for either loading or discharge, delays incurred
because of weather or sea conditions, or any other weather related cause beyond
the reasonable control of the Owner or Charterer, shall be charged at 50% of the
demurrage rate set forth in Schedule C. Such delays shall commence if, in the
reasonable opinion of the master, it is unsafe to proceed and Charterer directs
Owner to hold the Vessel until such time as weather and sea conditions are safe
for lightering operation. Such delays shall include any time necessary to reach
a safe anchorage or lay berth and return to the ship, as well as time spent
waiting for the weather or sea conditions to moderate. Delays incurred because
of weather shall count as used laytime on a per voyage basis. Delays for weather
shall be deducted first from the calculation of demurrage and billed as stated
above and the remainder shall then be construed as demurrage and billed in
accordance with Article 12.
     (B) For lightering offshore Big Stone Beach Anchorage, provided the Vessel
is in a state of readiness for loading or discharge, delays incurred because of
weather or sea condition or any other weather related cause beyond the
reasonable control of the Owner or Charterer shall be charged at 50% of the
demurrage rate set forth in Schedule C. Such delays shall commence upon the
arrival at the offshore location or prior to departing Big Stone Anchorage for
the offshore
      

[****] Confidential Treatment Requested   26    

 



--------------------------------------------------------------------------------



 



location, if in the reasonable opinion of the master, it is unsafe to proceed
and Charterer directs Owner to hold the Vessel until such time as weather or sea
conditions are safe for lightering operation. Such delays shall not include the
time spent for the Vessel to position or reposition at the offshore location to
determine if the weather or sea conditions are safe for the offshore lightering
operation. Such delays shall include any time necessary to reach a safe layberth
and return to the ship, as well as time spent waiting for weather or sea
conditions to moderate. Delays incurred because of weather shall count as used
laytime on a per voyage basis. Delays for weather shall be deducted first from
the calculation of demurrage and billed as stated above and the remainder shall
then be construed as demurrage and billed in accordance with Article 12.
ARTICLE 33. QUARANTINE
     Should the Charterer send the Vessels to any port or place where a
quarantine exists, any demurrage thereby caused to the Vessels shall be paid by
the Charterer at the applicable rates shown on Schedule C.
ARTICLE 34. ASSIST TUGS
     Charterer shall be responsible for the costs of assist tug(s) at all piers,
berths, docks or waterways where regulations require the use of assist tug(s).
Charterer shall be responsible for escort tugs where U.S. Coast Guard, any other
federal or state agency, or Government issue regulations or laws. Owner shall
furnish to Charterer vendor invoices and documentation supporting any such
charge. The tug and any assist tug(s) which may be used, will at all times be
servants of the Owner.
     At piers, berths, docks or waterways where regulations do not require
assist tugs(s), the Owner may use same at his own cost except to the extent
otherwise provided for in this Contract.
      

[****] Confidential Treatment Requested   27    

 



--------------------------------------------------------------------------------



 



ARTICLE 35. TOLLS AND USER CHARGES
     Charterer shall pay all tolls or waterway user charges, which may be
imposed by the Federal Government or by any State, City or County government on
the cargo and/or equipment forming the subject of this Contract.
ARTICLE 36. DIVERSION OF VESSELS BY OWNER
     At any time during this Contract, the Vessel may go to the assistance of
vessels in distress for the purpose of saving life or property, call at any port
for fuel, repairs, supplies or other necessaries or to land disabled seamen at
the expense of Owner.
ARTICLE 37. FUEL PRICE
     The freight rates set forth in Schedule B are based on a #2 fuel oil price
of $[****]/gallon. If the published posted #2 Fuel Price (#2FP) is greater or
less than $[****]/gallon, both the base and incentive freight rates shall be
adjusted on the first day of each calendar month by the following adjustment
calculations:
     Adjusted Freight Rate = Base Freight Rate + Freight Adjustment
     Adjusted Incentive Freight Rate = Incentive Freight Rate + Freight
Adjustment
Where:
     Freight Adjustment = BFR x A (#2FP — $[****])
and:
     BFR = the base freight rate as shown in Schedule B expressed in dollars per
barrel
     A = the adjustment factor for fuel price change, which is [****]

     #2FP =   the average #2 fuel oil price calculated on a quarterly basis by
averaging the low “NY barge consumer #2 oil” fuel price as published in The
Journal of Commerce Oil Price Daily of the first business day of each calendar
month during the prior calendar quarter. The Owner will supply the Charterer
with copies of The

      

[****] Confidential Treatment Requested   28    

 



--------------------------------------------------------------------------------



 



          Journal of Commerce Oil Price Daily via fax. This fax will provide the
information needed in order to determine the #2FP.

     Rate adjustments shall be made on a quarterly basis. In the quarter where
the Base Freight Rate changes in accordance with Article 49, the rate adjustment
shall be made the first day of each calendar month. Rate adjustments shall be
rounded to three (3) decimal places, and applied to all loadings during the
month. Owner shall reference the #2FP and the AFR calculation on the monthly
freight invoice per Article 11. The Charterer may also require Owner to notify
the Charterer in writing of all rate adjustments within five (5) days of any
change.
ARTICLE 38. HEAT
     If Charterer or its receiver requires any of the cargo to be heated before
discharge from a Vessel, the Charterer will be billed at $[****]/hour or pro
rata for part thereof. The heating rate is based on a #2 Fuel Price of $[****]
per gallon. If the published posted #2 Fuel Price (#2FP), as calculated per
Article 37, is greater than or less than $[****]/gallon, for every $[****]
/gallon the heating rate shall be adjusted on the first day of each calendar
month by the following adjustment calculation:
          Adjusted Heater Rate per Hour = Base Heater Rate + Heater Adjustment
Where:
          Heater Adjustment = ((#2FP- $[****]) / A) x $[****]
and:
          BHR = as specified above
          A = the adjustment factor of $[****]/gallon
     Heater rate adjustments shall be made on a quarterly basis. Owner shall
reference this #2FR and AHR calculation on the monthly freight invoice per
Article 11. The Charterer may
      

[****] Confidential Treatment Requested   29    

 



--------------------------------------------------------------------------------



 



also require Owner to notify the Charterer in writing of all rate adjustments
within five (5) days of any change.
ARTICLE 39. PERFORMANCE REQUIREMENTS
     (A) The parties, through an Association Agreement, as specified in
Appendix A, shall measure various scheduling, operational and administrative
functions of lightering. The Association or any delegated sub-group shall meet,
at a minimum, on a quarterly basis, or as deemed necessary to discuss
operational and strategic issues and address conflicts. The required
measurements are:

  (1)   Lightering Service Time which includes ship arrival time, Vessel
alongside time and Nominated Time to the ship.     (2)   Monthly recap of
cumulative volumes and pilotage charges.     (3)   The Association will develop
other necessary measurements as they are identified.

     (B) Safety Management Systems: During the term of this Agreement Owner will
maintain a Management System which contains the following elements:

  (1)   Health, Environment and Safety     (2)   Operational Integrity     (3)  
Documented monitoring and measurement procedures     (4)   Periodic third party
and verification of compliance with Charterer’s requirements

ARTICLE 40. CLAUSE PARAMOUNT
     Carriage and performance under this Contract shall be subject to the
provisions of the Carriage of Goods by Sea Act of the United States, approved
April 16, 1936, which shall be deemed to be incorporated herein, and nothing
herein contained shall be deemed a surrender by
      

[****] Confidential Treatment Requested   30    

 



--------------------------------------------------------------------------------



 



the Owner of any of its rights or immunities or an increase of any of its
responsibilities or liabilities under said Act. The provisions stated in said
Act shall (except as may be otherwise specifically provided herein) govern
before the goods are loaded on and after they are discharged from the Vessel and
throughout the entire time the goods are in the custody of the Owner. The Owner
shall not be liable in any capacity whatsoever for any delay, non-delivery or
mis-delivery, or loss of or damage to the goods occurring while the goods are
not in the actual custody of the Owner or its representatives.
ARTICLE 41. BOTH TO BLAME
     If the Vessel comes into collision with another ship as a result of the
negligence of the other ship and any act, neglect or default of the Master,
mariner, pilot or the servants of the Owner in the navigation or in the
management of the Vessel, the owners of the cargo carried hereunder shall
indemnify the Owner against all loss or liability to the other or non-carrying
ship or her owners in so far as such loss or liability represents loss of, or
damage to, or any claim whatsoever of the owners of said cargo, paid or payable
by the other or recovered by the other or non-carrying ship or her owners as
part of their claim against the Vessel or Owner. The foregoing provisions shall
also apply where the owners, operators or those in charge of any ships or
objects other than, or in addition to, the colliding ships or object are at
fault in respect of a collisions or contact.
ARTICLE 42. JASON CLAUSE
     In the event of accident, danger, damage or disaster before or after the
commencement of a voyage, resulting form any cause whatsoever, whether due to
negligence or not, for which, or for the consequence of which, the Owner is not
responsible, by statute, contract or otherwise, and provided that Owner has
exercised Due Diligence to provide a seaworthy vessel, the Charterer shall
contribute with the Owner in General Average to the payment of any sacrifices,
losses or expenses of a General Average nature that may be made or incurred and
shall pay salvage and special charges incurred in respect of the cargo. If a
salving ship is owned or operated by the
      

[****] Confidential Treatment Requested   31    

 



--------------------------------------------------------------------------------



 



Owner, salvage shall be paid for as fully as if the said salving ship or ships
belonged to strangers. Such deposit as the Owner or his agents may deem
sufficient to cover the estimated contributions of the cargo and any salvage and
special charges thereon shall, if required, be made by the cargo, shippers,
consignees or owners of the cargo to the carrier before delivery.
ARTICLE 43. NEW LAWS/REGULATIONS
     (A) Freight rates are based upon federal, state, local and other laws,
taxes and regulations, in force as of September 1, 2005 governing the cargo or
vessels forming the subject matter of the Contract. Changes in the operation or
carrying capacity of the Vessels which may be required by laws or regulations
enacted after September 1, 2005 shall not constitute a breach of any Owner
warranty under this Contract.
     (B) If:
     (1) The U.S. Coast Guard, any other federal or state governmental agency or
Government issue regulations or laws subsequent to September 1, 2005 which

  (a)   Materially affect the carrying capacity of the Vessels;     (b)  
Materially affect the method of operation of the Vessels, including pumping
rates and emissions;     (c)   Require material additions or installation of new
or improved safety or anti-pollution equipment; or     (d)   Require structural
alterations to the Vessels; or     (e)   Require additional manning levels: or  
  (f)   Materially increase Owner’s operating costs because of new regulations:

(2) Rates shall be adjusted to compensate Owner for the costs of compliance with
the new regulations.

  (a)   A maximum of [****]% of such costs shall be incorporated into the rate
under this Charter, based upon [****];

      

[****] Confidential Treatment Requested   32    

 



--------------------------------------------------------------------------------



 



  (c)   Costs will be allocated over the remaining life of the Vessel;     (d)  
Owner shall substantiate the amount of such increased or decreased costs to the
reasonable satisfaction of Charterer.

(3) Should a rate adjustment be required under this Article, the parties shall
mutually agree on an equitable method to compensate the Owner for the additional
costs, either through adjustment of the cost escalation or through direct
increase in the rate, but which does not result in “double counting” of cost
increases.
(4) In any case where new laws and regulations impose requirements resulting in
material increases in Owner’s costs that would require a rate adjustment
pursuant to this Article 43, Owner will notify Charterer and consult with
Charterer regarding the requirements and planned compliance measures before
undertaking the expenditure. Recognizing its duty to mitigate the cost of
compliance, in responding to the requirements of new laws and regulations, Owner
agrees to cooperate with Charterer to

  (a)   Address foreseeable proposed requirements in order to minimize the
impact on the Vessels operating under this Charter;     (b)   Undertake
reasonable steps to challenge the regulations if appropriate;     (c)  
Investigate least cost alternatives.

ARTICLE 44. WAR RISK
     (A) “War risks” shall include acts of terrorism or port/facility security
measures intended to address acts of war or acts of terrorism.
      

[****] Confidential Treatment Requested   33    

 



--------------------------------------------------------------------------------



 



     (B) If owing to the application of the Relevant Security Regulations or
Other Security Regulations, including any measures required by any port facility
or any relevant authority, any war, hostilities, warlike operations, civil war,
civil commotions, safety or security threat, revolutions or the operation of
international law (1) entry to any such port is considered by the Master or
Owners in his or their discretion dangerous or prohibited; (2) it is considered
by the Master or Owners in his or their discretion dangerous or impossible for
the Vessel to reach any such port of loading or discharge; or (3) the port is
closed by governmental authorities, and such inability to enter port continues
for more than 15 days, the Charterer shall have the right to order the cargo, or
such part of it as may be affected, to be loaded or discharged at any other port
of loading or of discharge within the range of loading or discharging ports
respectively established under the provisions of the Contract (provided such
other port is not blockaded or that entry thereto or loading or discharge of
cargo thereat is not in the Master’s or Owner’s discretion dangerous or
prohibited). If in respect of a port of discharge no orders are received from
the Charterer within 48 hours after they or their agents have received from the
Owners a request for the nomination of a substitute port, the Owners shall then
be at liberty to discharge the cargo at any port which they or the Master may in
their or his discretion decide on (whether within the range of discharging ports
established under the provisions of this Contract or not) and such discharge
shall be deemed to be due fulfillment of this Contract so far as cargo so
discharged is concerned. In the event of the cargo being loaded or discharged at
any such other port within the respective range of loading or discharging ports
established under the provisions of this Contract the Contract shall be read in
respect of freight and all other conditions whatsoever as if the voyage
performed were that originally designated. In the event, however, that the
Vessel discharges the cargo at a port outside the range of discharging ports
established under the provisions of this Contract, with Charterer’s approval
freight shall be paid by the Charterers. In the latter event the Owners shall
have a lien on the cargo for all such extra expenses reasonably incurred.
     (C) The Vessel shall have liberty to comply with any directions or
recommendations as to departure, arrival, routes, ports of call, stoppages,
destinations, zones, waters, delivery or otherwise whatsoever given by the
government of the nations under whose flag the Vessel sails or any other
government or local authority including any de facto government or local
authority
      

[****] Confidential Treatment Requested   34    

 



--------------------------------------------------------------------------------



 



or by any person or body acting or purporting to act as or with the authority of
any such government or authority or by any committee or person having under the
terms of the war risks insurance on the Vessel the right to give any such
directions or recommendations. If by reason of or in compliance with any such
directions or recommendations, anything is done or is not done such action or
non-action shall not be deemed a deviation.
     (D) If by reason of or in compliance with any such direction or
recommendation, the Vessel does not proceed to the port or ports of discharge
originally designated or to which she may have been ordered, the Vessel may
proceed to any port of discharge which the Master or Owners in his or their
discretion may decide on as a safe place and, with Charterer’s written approval,
there discharge the cargo. Such discharge shall be deemed to be due fulfillment
of this Contract and the Owners shall be entitled to freight as if discharge has
been effected at the port or ports originally designated or to which the vessel
may have been ordered. All extra expenses reasonably incurred involved in
reaching and discharging the cargo at any such other port of discharge shall be
paid by the Charterer and the Owner shall have a lien on the cargo for freight
and all such expenses reasonably incurred.
     (E) Owner shall not be responsible for delays in Owner’s Vessels arrival at
the ship caused by port closure or security restrictions not caused by the fault
or neglect of the Vessel, the Owner or its officers, crew, other employees or
its independent contractors. If such port closure or security restrictions
prevent the Vessel from proceeding to the ship or performing lightering
operations for a period in excess of 6 hours, Owner may withdraw the nomination
and operate the Vessel for its own account. Owner and Charterer shall mutually
agree upon a rescheduling of the lightering after resumption of lightering is
permitted. If port closures or security restrictions imposed before loading
would prevent discharge, Charterer may cancel the lightering without penalty,
and Owner and Charterer shall mutually agree upon a rescheduling of the
lightering after removal of the port restrictions.
     (F) If the Vessel is delayed after loading because of port closure or
security restrictions imposed either by governmental authority or the discharge
terminal/facility designated by the Charterer, and not caused by the fault or
neglect of Owner the Vessel, the
      

[****] Confidential Treatment Requested   35    

 



--------------------------------------------------------------------------------



 



officers, crew, or other employees or independent contractor of Owners such
delays shall for Charterer’s account and shall be charged at the demurrage rates
set forth herein.
     (G) Any costs, expenses, losses and liabilities which may be incurred by
the Owner in relation to the application of the Relevant Security Regulations or
Other Security Regulations, including any measures required by any port facility
or relevant authority, shall be for the Charterer’s account, unless the costs,
expenses, losses or liabilities result from (a) the Vessel’s non-compliance with
any ship security plan required by the Relevant Security Regulations, the costs
of compliance with any such plans being for the Owner’s account, (b) the Owner’s
failure to comply with obligations imposed upon it or the Vessel under the
Relevant Security Regulations or (c) the Owner’s breach of this Charter.
ARTICLE 45. OZONE ACTION DAYS
     Delays incurred because of an Ozone Action Day (as defined by the Division
of Air and Waste Management of the State of Delaware) which shall become
Appendix B hereto shall be charged at one-half the demurrage rate set forth in
Schedule C. Delays incurred because of an Ozone Action Day shall be considered
part of laytime. The Owner shall promptly notify the Charterer when an Ozone
Action Day is declared. In accordance with the regulation, delays shall commence
when (1) the Vessel stops loading when alongside the Ship, (2) the Vessel
anchors at Big Stone waiting to go alongside the Ship or (3) the Vessel is
secured alongside a ship but not able to lighter due to an Ozone Action Day
declaration. Time will end when the transfer resumes or the Vessel resumes its
voyage.
     If Charterer elects to lighter at a designated offshore location outside
Big Stone Beach Anchorage due to legally restricted Ozone Action Days, Charterer
shall be responsible for all offshore pilot charges and customs fees.
ARTICLE 46. PILOTAGE CHARGES
     Owner shall pay for pilotage charges associated with all offshore
lightering by Owner’s Vessels outside Delaware Bay, except as specified in
Article 45, up to the annual maximum.
      

[****] Confidential Treatment Requested   36    

 



--------------------------------------------------------------------------------



 



Charterer shall reimburse Owner in full for all pilotage charges that exceed the
annual maximum of:

         
Year 1
  $ [****]  
Year 2
  $ [****]  
Year 2
  $ [****]  
Year 3
  $ [****]  
Year 4
  $ [****]  
Year 5
  $ [****]  
Year 6
  $ [****]  
Year 7
  $ [****]  
Year 8
  $ [****]  
Year 9
  $ [****]  
Year 10
  $ [****]  

The increase for the annual maximum is [****] percent in each year for the term
of this Contract.
ARTICLE 47. HIMALAYA CLAUSE
     It is hereby expressly agreed that no servant or agent of the carrier
(including every independent contractor form time to time employed by the
carrier) shall in any circumstances whatsoever be under any liability whatsoever
to the shipper, consignee or owner of the goods or to any holder of a bill of
lading (if any) for any loss, damage or delay of whatsoever kind arising or
resulting directly or indirectly from any act, neglect or default on his part
while acting in the course of or in connection with this employment and, but
without prejudice to the generality of the foregoing provision in this clause,
every exemption, limitation, condition and liberty herein contained and every
right, exemption from liability, defense and immunity of whatsoever nature
applicable to the carrier or to which the carrier is entitled hereunder shall
also be available and shall extend to protect every such servant or agent of the
carrier acting as aforesaid and for the purpose of all the foregoing provisions
of this clause the carrier is or shall be deemed to be acting as agent or
trustee of behalf or and for the benefit of all persons who are or might be his
servants or agents from time to time (including independent contractors as
aforesaid) and all such persons
      

[****] Confidential Treatment Requested   37    

 



--------------------------------------------------------------------------------



 



shall to this extent be or be deemed to be parties to the contract in or
evidenced by this bill of lading.

ARTICLE 48.   CONSTRUCTION COST FREIGHT RATE ADJUSTMENT

     (A) Upon commencement of the Term as set forth in Article 2, the freight
rate shall be increased $[****] per barrel to reflect the cost of construction
of the ATB fleet. The construction cost increase is incorporated into the rates
set forth in Schedule B.
(1) The freight rate increase is based upon the anticipated cost of construction
for the ATB fleet. The Anticipated Cost is $79,561,216.00 per vessel as follows:

         
(a) Bender Shipbuilding and Repair
  $ 76,461,216  
(b) Maritrans site supervision and contractors
  $ [****]  
(c) Owner Furnished Materials
  $ [****]  
(d) Contingency
  $ [****]  

(2) The rate increase of $[****] per barrels reflects a [****] of approximately
[****]% on [****] barrels of lightered volume per year. If the Vessels carried
only the Charterer’s volume of [****] barrels per year at the contract rates
established by this Agreement, with the total cost of the ATB fleet of
$238,683,648.00, Owner’s internal rate of return would be [****]% or less.
[****].
     (B) The Base Freight Rate in Schedule B will be adjusted to reflect
differences between the average newbuild completed cost and the average newbuild
Anticipated Cost, up to a maximum of $[****]. For every $[****] in the average
cost differential, the rate shall be adjusted (higher or lower) by $[****] per
barrel. Charterer shall have the right to audit any newbuild related costs for
the duration of the newbuild project, and one (1) year thereafter.
      

[****] Confidential Treatment Requested   38    

 



--------------------------------------------------------------------------------



 



     (C) The Base Freight Rate adjustment in Schedule B shall be reconciled upon
delivery of the third ATB unit to Owner, and shall be adjusted retroactively to
the date of tender of the first unit in Delaware Bay for lightering service. The
adjustment shall be computed by multiplying the rate adjustment times the
Monthly Minimum Volume times the number of months between delivery of the first
ATB and the third ATB, less any deductions pursuant to Article 3 (H) and 23 and
paid in a lump sum.
ARTICLE 49. OPERATING COST ADJUSTMENT
     (A) The operating cost adjustment will be determined by comparing Owner’s
actual operating costs, based on its normal operating costs in the ordinary
course of business rather than those directly resulting from Owner’s negligence,
with Owner’s modeled costs for each contract year contained in Schedule F. The
model is based upon the following cost components:

  •   Crew Cost     •   Routine Maintenance     •   Major Maintenance     •  
Insurance     •   Supplies

     (B) The adjustment is calculated as follows:
(1) For costs components except major maintenance, Owner’s actual costs shall
be compared to the cost in Schedule F;
(2) The major maintenance cost component contained in Schedule F was computed
using an expense accrual methodology acceptable under GAAP, which is based upon
anticipated future expenditures for shipyarding and maintenance events to keep
the fleet certified under USCG, ABS, and then current regulatory regimes
consistent with best practices. In determining the operating cost adjustment
under this contract, the major maintenance cost component will be computed based
upon a cost accrual pursuant to the same methodology, and
      

[****] Confidential Treatment Requested   39    

 



--------------------------------------------------------------------------------



 



Owner’s accrual number shall be compared to the major maintenance accrual amount
in Schedule F.
     (C) The operating cost adjustment will be made annually. The first
adjustment shall occur upon the first anniversary of delivery of the first ATB
unit for lightering services in Delaware Bay, and each year thereafter on the
anniversary date of the delivery of the first ATB to Delaware Bay. This will be
a lagging review that compares actual costs of the previous twelve months to the
Owner’s modeled cost for the previous calendar year in Schedule F.
     (D) [****]% of the cost adjustment shall be paid in a lump sum payment by
Charterer to Owner if costs exceed Schedule F or by Owner to Charterer if the
costs are less than Schedule F. However, regardless of the increase or decrease
in Owner’s costs, the adjustment will not exceed (higher or lower) [****]% of
annual modeled revenue.
     (E) The escalation rate will be determined annually. The first escalation
shall occur upon the delivery of the first ATB unit for lightering service in
Delaware Bay, and each year thereafter on the anniversary date of the delivery
of the first ATB to Delaware Bay. This will be a lagging review that compares
costs for the previous twelve months, and applies the escalation to the upcoming
year.
     (F) Charterer may, at its expense, audit the operating expenses of Owner’s
Delaware Bay ATB lightering fleet that form the basis for the escalation
increase or decrease.
     (G) The operating cost adjustment set forth in this Article is in addition
to other rate increases that may be permitted by this Agreement.
ARTICLE 50. CONFIDENTIALITY
     No press release or other announcement related to this Contract or the
transactions contemplated herein will be issued without the joint review and
approval of Owner and Charterer, except any public disclosure which either party
in its good faith judgment believes is required by law or by any stock exchange
on which its securities or those of its Affiliates are
      

[****] Confidential Treatment Requested   40    

 



--------------------------------------------------------------------------------



 



listed (in which case the party making the disclosure will use all commercially
reasonable efforts to consult with the other party prior to making any such
disclosure). The terms of confidentiality set forth in the Memorandum of
Understanding between the parties dated February 8, 2005 shall be deemed
incorporated herein by reference. Except as required by applicable law or as
otherwise agreed, all information relating to this Contract or otherwise
supplied to one party by the other shall be maintained in strict confidence by
the receiving party and its employees, advisors and agents, which obligation
shall survive termination of this Contract.
Incorporated herein by reference Schedules A through F and Appendices A through
D.
      

[****] Confidential Treatment Requested   41    

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties, through their duly authorized
representative executes this as their final agreement.

                              Maritrans Operating Company L.P.       Sunoco,
Inc. (R&M)      
 
                           
By
      /s/ Jonathan Whitworth       By       /s/ D.A. Hepworth    
 
                           
 
           Jonathan Whitworth                    D. A. Hepworth    
 
                            Title:   President       Title:   Vice-President
Crude & Raw    
 
      Maritrans General Partner Inc.,               Material Supply, Trading    
 
      its managing general partner               & Transportation    
 
                            Witness   /s/ Stephen M. Hackett       Witness   /s/
Kathleen C. Yates    
 
                           
 
           Stephen M. Hackett                    Kathleen C. Yates    
 
                           
Title:
      Vice-President       Title:       Sr. Commercial Operations    
 
      Maritrans General Partner Inc.,               Specialist & Supply Chain  
 
 
      its managing general partner               Analyst    
 
                            Date: September 2, 2005       Date: September 2,
2005    

      

[****] Confidential Treatment Requested   42    

 



--------------------------------------------------------------------------------



 



SCHEDULE A
MARITRANS OPERATING COMPANY L.P. — SUNOCO, INC. (R & M)
LIGHTERING CONTRACT
BIG STONE BEACH ANCHORAGE LIGHTERING
AS OF SEPTEMBER 1, 2005
LIGHTERING FLEET LIST
TUG / BARGE / TANKSHIP FLEET (TBT FLEET)

                                  UNIT   DRAFT   BEAM   LOA*   CAPACITY
MARITRANS 400 / CONSTITUTION
  40 FT   105 FT   690 FT     375,000  
 
                               
MARITRANS 300 / LIBERTY
  36 FT   92 FT   625 FT     250,000  
 
                               
INTEGRITY
  40 FT     96FT2IN       651FT       260,000  

ARTICULATED TUG BARGE FLEET (ATB FLEET)

                  UNIT   DRAFT   BEAM   LOA*   CAPACITY
ATB 1 (TBN)
  36 FT.   105 FT.   700 FT.   335,000 BBLS.
 
               
ATB 2 (TBN)
  36 FT.   105 FT.   700 FT.   335,000 BBLS.
 
               
ATB 3 (TBN)
  36 FT.   105 FT.   700 FT.   335,000 BBLS.

              HORSEPOWER
TUG 1 (TBN)
    12,000  
 
       
TUG 2 (TBN)
    12,000  
 
       
TUG 3 (TBN)
    12,000  

 

*   LOA INCLUDES TUG / BARGE COMBINED

      

[****] Confidential Treatment Requested   43    

 



--------------------------------------------------------------------------------



 



SCHEDULE B
MARITRANS OPERATING COMPANY L.P. — SUNOCO, INC. (R & M)
LIGHTERING CONTRACT
BIG STONE BEACH ANCHORAGE LIGHTERING
AS OF SEPTEMBER 1, 2005
FREIGHT RATE SCHEDULE

                      BASE FREIGHT RATE   INCENTIVE RATE
Year 1
  $ [****]     $ [****]  
Year 2
  $ [****]     $ [****]  
Year 3
  $ [****]     $ [****]  
Year 4
  $ [****]     $ [****]  
Year 5
  $ [****]     $ [****]  
Year 6
  $ [****]     $ [****]  
Year 7
  $ [****]     $ [****]  
Year 8
  $ [****]     $ [****]  
Year 9
  $ [****]     $ [****]  
Year 10
  $ [****]     $ [****]  

Note: Fuel adjustment for Incentive Rate will be subject to Article 37.
      

[****] Confidential Treatment Requested   44    

 



--------------------------------------------------------------------------------



 



SCHEDULE C
MARITRANS OPERATING COMPANY L.P. — SUNOCO, INC.(R & M)
LIGHTERING CONTRACT
BIG STONE BEACH ANCHORAGE LIGHTERING
AS OF SEPTEMBER 1, 2005
DEMURRAGE RATE SCHEDULE

                              ALLOWABLE   EACH END   HOURLY     PUMPING RATE
(BPH)   (HOURS)   RATE ($)
MARITRANS 400/ CONSTITUTION
    [****]       [****]       [****]  
MARITRANS 300/ LIBERTY
    [****]       [****]       [****]  
INTEGRITY
    [****]       [****]       [****]  
 
                       
NEW ATB*
    [****]       [****]     $ [****]  

Allowed laytime shall be that time calculated using the Vessel quantity at
discharge location divided by Allowable Pumping Rate plus Each End Hours
multiplied by two. (e.g. ((300,000 barrels / [****] ) +[****] hours) 2)
 

*   Allowed laytime for 135,000 barrel lot size or less shall be a minimum of
[****] hours.

Demurrage rates will escalate at [****] percent annually in accordance with the
escalation in Schedule B.
      

[****] Confidential Treatment Requested   45    

 



--------------------------------------------------------------------------------



 



SCHEDULE D
MARITRANS OPERATING COMPANY L.P. — SUNOCO, INC. (R & M)
LIGHTERING CONTRACT
BIG STONE BEACH ANCHORAGE LIGHTERING
AS OF SEPTEMBER 1, 2005
ICE RATE SCHEDULE

          UNIT   UNIT HOURLY RATE ($)
MARITRANS 400
  $ [****]  
MARITRANS 300
  $ [****]  
INTEGRITY
  $ [****]  
NEW ATB
  $ [****]  

Ice rates will escalate at [1.0] percent annually.
      

[****] Confidential Treatment Requested   46    

 



--------------------------------------------------------------------------------



 



SCHEDULE E
Maritrans Operating Company L.P. — Sunoco, Inc. (R & M)
LIGHTERING CONTRACT
CANCELLATION MATRIX
[****]
      

[****] Confidential Treatment Requested   47    

 



--------------------------------------------------------------------------------



 



SCHEDULE F
MARITRANS OPERATING COMPANY L.P. — SUNOCO, INC. (R & M)
LIGHTERING CONTRACT
OPERATING COST AND RATE ESCALATION PROJECTION
[****]
      

[****] Confidential Treatment Requested   48    

 



--------------------------------------------------------------------------------



 



APPENDIX A
MARITRANS OPERATING COMPANY L.P. — SUNOCO, INC. (R & M)
LIGHTERING CONTRACT
BIG STONE BEACH ANCHORAGE LIGHTERING
AS OF SEPTEMBER 1, 2005
ASSOCIATION AGREEMENT
      

[****] Confidential Treatment Requested   49    

 



--------------------------------------------------------------------------------



 



Sunoco, Inc. (R&M) (“Charterer”) and Maritrans Operating Company L.P. (“Owner”)
have entered into this Association Agreement:
Mission Statement:
Our mutual goal is to create and maintain a long-term Preferred
Customer/Supplier Association that provides service and economic benefits to
each party. This will be accomplished by:

  v   Focusing on total value added;     v   Taking a system-wide view and
jointly exploring all opportunities to optimize logistics;     v   Enhancing
communications and flow of information; and     v   Establishing and achieving
measurement goals for continuous improvement.

     Both Charterer and Owner see distinct value in being separate companies,
each focusing on its core competencies.
     Both Charterer and Owner believe that a preferred customer/supplier
association is a logical outgrowth of the already significant economic and
operational interdependence of the two companies. Therefore, both parties
believe that their respective business objectives are best served by entry into
an “Association” relationship whereby both parties are equally committed to (i)
improvement in project execution (ii) continuous improvement in project
execution, (iii) open and direct communication, (iv) fair and equitable
treatment of one another, (v) quality and, (vii) a cooperative approach to
problem solving.
The principal strategic elements of the preferred Customer / Supplier
Association are:

1.   Structure: A deeply held commitment to the customer/supplier concept and
the techniques and effort to develop, implement, nurture and sustain it. The
strategic objectives of the Association are clearly defined and mutually
understood. Owner and

      

[****] Confidential Treatment Requested   50    

 



--------------------------------------------------------------------------------



 



      Charterer will share realistic expectations. The defining document would
include statement of manual commitment, agreed upon requirements, and team
formation/roles     2.   Business Agreements: Business planning and implements
are key to assuring that the strategic objectives of the association are met.
These activities will be accomplished through a joint effort that addresses
strategy, regulatory, legislative, environmental, economic and other issues as
they arise. Separate and discrete contractual transactions, agreements for
lightering, dirty petroleum products, etc., would be negotiated over time
appropriate to meet the Needs of the customer and the capabilities of the
supplier. An Association agreement would describe the formal methods we would
use for: identification of opportunities, negotiation, and evaluation/follow-up.
    3.   Continuous Improvement: Continuous improvement is the primary focus for
the preferred Customer/Supplier Association. A document program would include
methods for identification of opportunities, process improvement, and
measurement/evaluation. One of the objectives of this program will be to
maintain an ISO/ISM or equivalent certification.

It is Owners and Charterer’s intent to conduct all Association activities in the
spirit of the principal strategic elements of the Mission Statement. The
preferred Customer/Supplier Association is value driven and based upon mutual
trust. The long-term viability of the Association rests upon the objectives and
requirements of both parties being met.
     Success will result in the improved competitiveness and profitability of
both companies. The Association shall be governed by the following blended
requirements:

  1.   Owner will provide reliable and predictable services that meet mutually
agreed-upon requirements. These services will continue to improve over time.    
2.   Charterer and Owner will each maintain its “license to operate” in all
areas relating to the Association.

      

[****] Confidential Treatment Requested   51    

 



--------------------------------------------------------------------------------



 



  3.   All operations and services will be performed in a safe, reliable and
environmentally sound way, consistent with mutually agreed-upon safety
standards.     4.   Owner will maintain ISO/ISM or equivalent certification
within a mutually agreed-upon time frame.     5.   Short and long-term
management decisions of both Charterer and Owner will be consistent with the
mission of the Association.     6.   Commitment to the Association mission and
strategies must permeate all levels of both organizations.     7.   Continuous
Improvement (‘CI”) in lightering is the initial focus for the Association. As
the relationship develops, both Charterer and Owner will explore other mutually
beneficial opportunities.     8.   The total cost for the services under this
Association will be competitive.     9.   Owner must earn a return commensurate
with risk and performance, which will permit and encourage reinvestment in
applicable business segments.     10.   Information, which is proprietary to
each of the Associates and that of its customers and suppliers, must remain so.
Confidential information shared to benefit the partnership shall not be used by
either party to gain advantage.     11.   Benefits resulting from the
relationship will be shared, with neither gaining at the expense of the other.  
  12.   Open lines of communications will be maintained to obtain feedback and
share information regarding changes and market developments, which impact the
relationship both short and long-term.     13.   Charterer and Owner commit to
periodic partnering meetings and activities to review the performance of the
Association and to constructively resolve issues that are critical to the
relationship.

      

[****] Confidential Treatment Requested   52    

 



--------------------------------------------------------------------------------



 



APPENDIX B
MARITRANS OPERATING COMPANY L.P. — SUNOCO, INC. (R & M)
LIGHTERING CONTRACT
BIG STONE BEACH ANCHORAGE LIGHTERING
AS OF SEPTEMBER 1, 2005
OZONE ACTION DAY
AS DEFINED BY THE DIVISION OF AIR AND WASTE MANAGEMENT OF THE STATE OF DELAWARE
      

[****] Confidential Treatment Requested   53    

 



--------------------------------------------------------------------------------



 



APPENDIX C
MARITRANS OPERATING COMPANY L.P. — SUNOCO, INC. (R & M)
LIGHTERING CONTRACT
BIG STONE BEACH ANCHORAGE LIGHTERING
AS OF SEPTEMBER 1, 2005
CORPORATE GUARANTEE
Filed as Exhibit 10.4 of Maritrans Quarterly Report on Form 10-Q dated
November 7, 2005.
      

[****] Confidential Treatment Requested   54    

 



--------------------------------------------------------------------------------



 



APPENDIX D
MARITRANS OPERATING COMPANY L.P. — SUNOCO, INC. (R & M)
LIGHTERING CONTRACT
BIG STONE BEACH ANCHORAGE LIGHTERING
AS OF SEPTEMBER 1, 2005
NEW ATB SPECIFICATION SUMMARY
      

[****] Confidential Treatment Requested   55    

 



--------------------------------------------------------------------------------



 



12,000 HP ATB TUG — PRINCIPAL CHARACTERISTICS
[****]
 
*Note: Information based on shipyard specifications and may change upon final
design specifications.
      

[****] Confidential Treatment Requested   56    

 



--------------------------------------------------------------------------------



 



335,000 BBL ATB TANK BARGE PRINCIPAL CHARACTERISTICS
[****]
Cargo Tank Capacity in BBL..(100%)/(98%).... ...... 342,775/335,920 BBL
[****]
 
*Note: Information based on shipyard specifications and may change upon final
design specifications.
      

[****] Confidential Treatment Requested   57    

 